Ewbank, J.
Appellant was convicted in the city court of Indianapolis, on an affidavit which charged that on May 14, the month in which he was tried, he unlawfully sold intoxicating liquor, to wit, whisky, etc., at Marion county, in the State of Indiana. On appeal to the criminal court he was again tried and convicted four months later. Overruling his motion for a new trial is the only error assigned, under which appellant challenges the sufficiency of the evidence to sustain the finding. The prosecuting witness answered questions without objection as follows: “Q. Did you ever buy any whisky from this defendant? A. I bought a half pint. Q. When was that? A. The seventh of May. Q. This year? A. Yes, this year. Q. State to the court what if any money you paid for it. A. Two dollars and a half. Q. This you have testified about *248occurred in Marion county, State of Indiana? A. It did.”
The form of some of these questions might have been open to objection, but no objections were made, and we think the testimony recited sustains the charge. There was other evidence that what was sold was “white mule,” and that defendant called it by that name when selling it. But the evidence quoted above sustains a finding that it was whisky, and that it was intoxicating. Hiatt v. State (1920), 189 Ind. 524, 527, 127 N. E. 277.
The judgment is affirmed.